DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1, 3, 4, 6, 8- 14, 21, 22, 24, 26, 28- 33, 37- 39 and 42 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 3, 6, 8, 10, 12, 13, 28- 33, 37- 39, and 42 are withdrawn from consideration because they do not encompass the elected subject matter (See Applicant response pg. 1). Claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I in the reply filed on Feb. 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicants elected the following species in the reply filed on Feb. 25, 2022:
A specific SIRPα-4-1-BBL fusion protein: SEQ ID NO: 13
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
IDS filed May 10, 2022 has not been considered because the document is in Japanese and a translation of the document has not been provided. 
IDS filed Oct. 18, 2021, Foreign reference #1 has not been considered because the document is in Japanese and a translation of the document has not been provided. 
IDS filed Oct. 3, 2021, References 3 and 4 have not been considered because the documents are in Russian and a translation of the documents has not been provided.
IDS filed Jun. 9, 2021, Reference 99 has not been considered because the document is in Chinese and a translation of the document has not been provided.


Specification
	The disclosure is objected to because of the following informalities: 
pg. 117, lines 32 and 33: error message remains in the specification. a reference is made to figure 9A-B, but the paragraph refers to the data comprised in FIG. 19A-19B. Thus, “9A-B” should be replaced with “Fig. 19A-B” in the specification.
pg. 117, Line 32 – HT1018 cells are not mentioned or depicted in Figure 20, though HT1080 cells are. Thus, the instance of “HT1018” should be replaced with “HT1080” in the specification for consistency and clarity.
pg. 123, lines 14 through 15. the phrase Error! Reference source not found. should be replaced with the term “FIG.”.
pg. 125, lines 29 through 30. the phrase “Error! Reference source not found.” should be replaced with the term “FIG.”.
pg. 127, lines 14; and lines 15 through 16: the phrase “Error! Reference source not found.” should be replaced with the term “FIG.”; and “FIG. 30” respectively.
pg. 130, line 11: the phrase “Error! Reference source not found.” should be replaced with the term “FIG.”.
Appropriate corrections are required.

Claim Interpretation
As written, independent claim 1 requires only two components: (1) a SIRP amino acid sequence that comprises a 100-119 amino acid sequence with at least 95% identity to either SEQ IDNO: 24 or SEQ ID NO: 26; and (2) any 4-1BBL amino acid sequence. Every other limitation has been interpreted as optional because and/or is used for all further limitation(s).

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5' /3'  additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A.  Claim 11 is rejected because; as written, it can be interpreted in at least two ways.  In particular, the claim recites “The SIRPα-4-1BBL fusion protein of claim 1, wherein said 4-1BBL amino acid sequence does not comprise any of amino acid residues A1 – V6 or A1 – G14 corresponding to SEQ ID NO: 3.
The phrase “any of amino acid residues” injects uncertainty into the interpretation of the claim. For example: this language could be interpreted to mean: 
(1) that said fusion peptide does not comprise a single alanine, cysteine, proline, tryptophan, valine, serine, glycine, or arginine (the amino acid residues comprising A1 – G14 of instant SEQ ID NO: 3), OR 
(2) said 4-1BBL amino acid sequence is not intended to comprise the amino acid sequence consisting of amino acids A1 – V6 or A1 – G14 (at these exact positions). Either interpretation will be considered to meet the claims, pending applicants’ clarification of this issue.  
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
B.  Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 11 recites the broad recitation “wherein said amino acid sequence does not comprise any of amino acid residues A1 – V6 corresponding to SEQ ID NO: 3”, and the claim also recites “or A1 – G14 corresponding to SEQ ID NO: 3, which is the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHREIBER, US 2017/0095531 (‘531), Pub: Apr. 6, 2017 (as evidenced by US_20170095531_ABSS sequence comparison findings 102). 
	‘531 teaches that CD172a is also known as SIRPα. Figure 17(D). ’531 discloses compositions of chimeric proteins comprising two (type I and type II) heterologous extracellular domains. Extracellular domain I comprises an immune inhibitory agent (e.g., CD172α/SIRPα) engineered to inhibit transmission of an immune inhibitory signal, specifically, by the binding of CD172α to CD 47. Extracellular domain II comprises an immune stimulatory signal (e.g., CD137L/4-1BBL). ([0006]- [0007]; [0033]- [0034]; [0059]).
	‘531 specifically discloses CD172α – identified as SEQ ID NO: 33, which has 100% identity to instant SEQ ID NO: 2, and comprises instant SEQ ID NO: 24 – / CD137L – identified as SEQ ID NO: 58, which has 92.4% identity to and comprises instant SEQ ID NO: 23 – variants comprising at least 90% sequence identity to both SEQ ID NOs: 33 and 58, optionally comprising an amino acid linker (e.g., GGGGS (SEQ ID NO: 23)). ([0059]; [0241]). 
	Therefore, regarding claims 1, 4, 9, 22, and 24, this disclosed fusion peptide species – specifically, SEQ ID NOs: 33, 58, and 23 – comprises all elements of instant SEQ ID NO: 13 [instant SEQ ID NO: 2 (thereby instant SEQ ID NO: 24), an amino acid linker comprising a glycine, and the amino acid sequence of instant SEQ ID NO: 23].
	Further, this disclosed variant has a SIRPα ectodomain sequence greater than 115 amino acids in length, and comprises an amino acid sequence from the group consisting of SEQ ID NO: 13; as well as, comprises an amino acid sequence having  greater than 95% identity to SEQ ID NO: 13 (as evidenced by US_20170095531_ABSS sequence comparison findings 102).
In addition, ‘531 teaches that when used for the treatment of cancer, the present chimeric proteins alter the extent of immune stimulation as compared to immune inhibition to increase the amplitude of a T cell response, including, without limitation, stimulating increased levels of cytokine production, proliferation or target killing potential. ([0105]). ‘531 teaches that 4-1BBL containing constructs resulted in reduced tumor size. In addition, ‘531 discloses a CD172α construct which resulted in reduced tumor growth; demonstrating the capability to bind its receptor on living cells. ([0194]; [0196]; [0220]).
	The various constructs were codon optimized DNA sequence cloned directly into p VITRO 2, pcDNA3.4 and other expression vectors. Vectors were then either transiently or stably transfected into CHO or 293 cells (mammalian) and individual clones were selected for high expression. ([0229]). ‘531 discloses the use of 4-1BBL/TNFSF9 (P41273), which comprises the 191 amino acid sequence of instant SEQ ID NO: 23; and SIRPα/CD137α (P78324), which comprises the 116 amino acid sequence of instant SEQ ID NO: 24. (Table 2, pg. 116; Table 1, pg. 81).
	Thus claims 1, 4, 9, 22, and 24 are anticipated by ‘531.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over SCHREIBER, US 2017/0095531 (‘531), Pub: Apr. 6, 2017 (as evidenced by US_20170095531_ABSS sequence comparison findings 102); as applied to claims 1, 4, 9, 22, and 24 (above); in further view of TYKOCINSKI, WO 2014/121093 A1 (‘093), Pub: Aug. 7, 2014, on IDS (as evidenced by WO_2014121093_ABSS_Sequence_Comparison), PONS, US 2017/0107270 A1 (‘270), Pub: Apr. 20, 2017, and AMANN, US 2016/0200833 A1 (‘833), Pub: Jul. 14, 2016 (as evidenced by US_20160200833_ABSS_Sequence_Comparisons).
	‘531 teaches that CD172a is also known as SIRPα. Figure 17(D). ’531 discloses compositions of chimeric proteins comprising two (type I and type II) heterologous extracellular domains. Extracellular domain I comprises an immune inhibitory agent (e.g., CD172α/SIRPα) engineered to inhibit transmission of an immune inhibitory signal, specifically, by the binding of CD172α to CD 47. Extracellular domain II comprises an immune stimulatory signal (e.g., CD137L/4-1BBL). ([0006]- [0007]; [0033]- [0034]; [0059]).
	‘531 specifically discloses CD172α (SEQ ID NO: 33, which has 100% identity to instant SEQ ID NO: 2, which comprises instant SEQ ID NO: 24)/ CD137L (SEQ ID NO: 58, which has 92.4% identity to instant SEQ ID NO: 23) variants comprising at least 90% sequence identity to SEQ ID NOs: 33 and 58, optionally comprising an amino acid linker (e.g., GGGGS (SEQ ID NO: 23)). ([0059]; [0241]). 	Therefore, this disclosed species – specifically, SEQ ID NOs: 33, 58, and 23 – comprises all elements of instant SEQ ID NO: 13 [instant SEQ ID NO: 2 (thereby instant SEQ ID NO: 24), an amino acid linker comprising a glycine, and the amino acid sequence of instant SEQ ID NO: 23].
	Further, this disclosed variant has a SIRPα ectodomain sequence greater than 115 amino acids in length, and comprises an amino acid sequence from the group consisting of SEQ ID NO: 13; as well as, comprises an amino acid sequence having greater than 95% identity to SEQ ID NO: 13 (as evidenced by US_20170095531_ABSS sequence comparison findings 102).
	In addition, ‘531 teaches that when used for the treatment of cancer, the present chimeric proteins alter the extent of immune stimulation as compared to immune inhibition to increase the amplitude of a T cell response, including, without limitation, stimulating increased levels of cytokine production, proliferation or target killing potential. ([0105]). ‘531 teaches that 4-1BBL containing constructs resulted in reduced tumor size. In addition, ‘531 discloses a CD172α construct which resulted in reduced tumor growth; demonstrating the capability to bind its receptor on living cells. ([0194]; [0196]; [0220]).
	The various constructs were codon optimized DNA sequence cloned directly into p VITRO 2, pcDNA3.4 and other expression vectors. Vectors were then either transiently or stably transfected into CHO or 293 cells (mammalian) and individual clones were selected for high expression. ([0229]). ‘531 discloses the use of 4-1BBL/TNFSF9 (P41273), which comprises the 191 amino acid sequence of instant SEQ ID NO: 23; and SIRPα/CD137α (P78324), which comprises the 116 amino acid sequence of instant SEQ ID NO: 24. (Table 2, pg. 116; Table 1, pg. 81).
	‘531 does not disclose a single Glycine linker, 4-1BBL without A1-G14 of instant SEQ ID NO: 3, a protein consisting of SEQ ID NO: 13, or difference in yield relative to instant SEQ ID NO: 5.
	Regarding claims 11, 14, and 26, ‘093 discloses fusion peptides comprising component A: a CD47 blocker including SIRPα fragments. Specifically, [0080]- [0081] discloses SEQ ID NO: 1, consisting of amino acids 27-373 of the human SIRP from Accession No. AAH33092.1 (GENBANK); which comprises amino acids 1-343 of instant SEQ ID NO: 13 (instant SEQ ID NO: 2 (98.7% identity); amino acids 31 – 373 of AAH33092.1), and comprises the 116 amino acid sequence of instant SEQ ID NO:24 (100% identity). Regarding instant SEQ ID NO: 25, SEQ ID NO: 1 has 97.9% identity. ‘093 provides another example SIRP alpha ectodomain (SEQ ID NO: 2 – amino acids 30-370 AAH33092.1), which comprises the 116 amino acid sequence of instant SEQ ID NO:24. ([0082]).
	In addition, ‘093 teaches SIRPα fragments known in the art. [0083]- [0084]. ‘093 discloses that component A is linked by an optional amino acid linker, which may comprise a single natural amino acid (e.g., glycine) to a peptide sequence of Tumor necrosis factor super family 6 (TNFSF6/FasL) peptide ectodomain capable of binding its receptor. ([0124]- [0125]; [0110]). ‘093 also teaches codon optimization, for the purposes of maximizing recombinant expression. ([0170]). ‘093 teaches variants that include deletions and additions of one or more amino acids from wild type sequences while adjusting to the desired effect, provided they maintain at least 75% biological activity. ([0041]). 
Therefore, it would have been obvious to one having ordinary skill at the time of filing that a single glycine residue can be used as a linker in fusion peptides comprising any SIRPα variant known in the art; that that increased yield is a goal when optimizing the expression of fusion peptides.
	‘270 discloses SIRPα D1 peptides with increased affinity for its receptor CD47. (Abstract). Specifically, ‘270 discloses the following SIRPα D1 formula:
EEEX1QX2IQPDKSVLVAAGETX3TLRCTX4TSLX5PVGPIQWFRGAGPGRX6LIYNQX7X8GX9FPRVTTVSDX10TX11RNNMDFSIRIGX12ITX13ADAGTYYCX14KX15RK GSPDDVEX16KSGAGTELSVRAKPS (SEQ ID NO: 37), wherein X1 is L, I, or V; X2 is V, L, or, I; X3 is A or V; X4 is A, I, or L; X5 is I, T, S, or F; X6 is E, V, or L; X7 is K or R; X8 is E or Q; X9 is H, P, or R; X10 is L, T, or G; X11 is K or R; X12 is N, A, C, D, E, F, G, H, I, K, L, M, P, Q, R, S, T, V, W, or Y; X13 is P, A, C, D, E, F, G, H, I, K, L, M, N, Q, R, S, T, V, W, or Y; X14 is V or I; X15 is F, L, or V; and X16 is F or V; and wherein the variant has at least one amino acid substitution relative to a wild-type SIRP-a Dl domain having the sequence of SEQ ID NO: 1. ([0086]). This sequence comprises both a 116 amino acid sequence comprised in all present wild type ectodomain variants (SEQ ID NOs: 2 and 24) and amino acids 1-116 of instant SEQ ID NO: 26 (100% identity), which is comprised in instant SEQ ID NO: 25.
	Therefore, one having ordinary skill would recognize that the amino acid sequences of the instant application all comprise a previously known extracellular CD47 ligand, and that each species disclosed represents a known SIRPα ectodomain.
	‘833 defines costimulatory TNF family ligands as having the ability to costimulate proliferation and cytokine production of T-cells, particularly 4-1BBL and OX40L. ([0192]). ‘883 teaches that 4-1BB ligand is also known as 4-1BBL or CD137L. ([0006]). ‘833 teaches that the sequence identity between family members is approximately 20-30% identity. ([0004]). Further, ‘833 discloses that C-terminal extracellular domain, known as TNF homology domain (THD), has 20-30% amino acid identity between the superfamily members and is responsible for binding to the receptor. The TNF ectodomain is also responsible for the TNF ligands to form trimeric complexes that are recognized by their specific receptors.
	Specifically, ‘833 discloses ectodomains and fragments of 4-1BBL derived from the human 4-1BBL sequence SEQ ID NO: 42, UniProt ID: P41273 (ectodomains are further derived from SEQ ID NO: 52 (amino acids 50-254 of P41273)): 
	regarding instant SEQ ID NO: 23; (Claim 7; SEQ ID NO: 375) (amino acids 52-248 – 197 amino acids, comprising amino acids 1-185 of instant SEQ ID NO: 23 (93.4% identity)); 
	regarding instant SEQ ID NO: 22; (Claim 1, SEQ ID NO: 4) (amino acids 52-254 – 203 amino acids, comprises amino acids 1-199 of instant SEQ ID NO: 22 (97.5% identity)); 
	regarding instant SEQ ID NO: 27; (Claim 1, SEQ ID NO: 4) (amino acids 52-254 – 203 amino acids, comprises amino acids 1-197 of instant SEQ ID NO: 27 (96.5% identity)); 
	regarding instant SEQ ID NO: 28; (claim 7, SEQ ID NO: 1) (amino acids 71-254 – 184 amino acids, comprises amino acids 2-185 of instant SEQ ID NO: 28 (99.6% identity)); 
	regarding instant SEQ ID NO: 74; (claim 7; SEQ ID NO: 375) (amino acids 52-248 – 197 amino acids, comprising amino acids 1-183 of instant SEQ ID NO: 74 (92.4% identity)); 
	regarding instant SEQ ID NO: 76; (Claim 1, SEQ ID NO: 96) (amino acids 71-248 – 178 amino acids, comprising amino acids 1-176 of instant SEQ ID NO: 76); 
	regarding instant SEQ ID NO: 70; (claim 7, SEQ ID NO: 1) (amino acids 71-254 – 184 amino acids/ 100% identity); 
	regarding instant SEQ ID NO: 72; (claim 7, SEQ ID NO: 1) (amino acids 71-254 – 184 amino acids and comprises instant SEQ ID NO: 72 (98.9% identity)). 
	‘833 further discloses that SEQ ID NOs: 1 and 96 (neither comprising A1-G14 of instant SEQ ID NO: 3 – corresponding to amino acids A50 - G64 of SEQ ID NO: 52) are the preferred ectodomains.
	Thus, one of ordinary skill in the art would understand that any of the 4-1BBL sequences comprised in the instant application would constitute a 4-1BBL super family member with a THD that would preserve functionality to those of ‘833. Further, it would be obvious to the artisan that amino acids A50 – G64 of SEQ ID NO: 52 (corresponding to A1 – G14 of instant SEQ ID NO: 3) are not required for the desired function (e.g., trimerization and binding to CD137/4-1BB to enable co-stimulation and cytokine production of T-cells.). Therefore, the artisan would view any peptide variant comprising 70% of amino acids 50- 254 of SEQ ID NO: 52 as obvious family members and functional variant of those disclosed. Specifically, including instant SEQ ID NO: 23, which consists of amino acids 65- 254 of SEQ ID NO: 52; and comprises SEQ ID NO: 1 (96.7% identity).
	Therefore; regarding claims 11, 14, and 26, the SIRPα-4-1BBL fusion peptide consisting of instant SEQ ID NO: 2, a glycine linker, and instant SEQ ID NO: 23 (instant SEQ ID NO: 13) would have been an obvious variant of those taught by ‘833 at the time of filing. Further, one practicing the teachings of ‘833 (CD172α-CD137L fusion peptides having at least 90% identity to SEQ ID NO: 33 and SEQ ID NO: 58 joined by an amino acid linker) with the teachings of ‘093 (single glycine linker and deletions to vary the effect of SIRPα fusion peptides) would have arrived at the elected species, SEQ ID NO: 13, with a high expectation of successfully developing a SIRPα-4-1BBL fusion peptide optimized for both function and effect.
	Regarding claim 21, The prior art discloses optimization of recombinant expression (‘093). Further, one of ordinary skill practicing the teachings of the prior art (as illustrated above) would have arrived at the elected species, SEQ ID NO: 13. The increased expression – relative to instant SEQ ID NO: 5 – under the same conditions appears to be inherent to the structure of SEQ ID NO: 13 (e.g., deletion of A1-G14 of SEQ ID NO: 3). As the species is an obvious variant, the limitation regarding production yield is being viewed, absent evidence to the contrary, as an inherent characteristic of the obvious variant. Thus claim 21 is rendered prima facie obvious. 

	Therefore, claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are rendered obvious.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. US 17/400,179 (‘179), Pub: Dec.2, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7, recite a method requiring administration of SEQ ID NO: 2, which has 100% sequence identity with instant SEQ ID NO: 13 (as evidenced by US-17-400-179-2_pep__vs__US-17-258-170-13_pep__align).	
Thus, the instant claims, regarding the elected SIRPα-4-1BBL fusion protein (instant SEQ ID NO: 13) are required to the method of at least claims 1 and 7 of copending application ‘179. Therefore, instant claims 1, 4, 9, 11, 14, 21, 22, 24 and 26 the instant claims are an obvious variant, because they are required by the method of ‘179.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 4, 9, 11, 14, 21, 22, 24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 12, and 14 of copending Application No. US 16/473,631 (‘631), Pub: Nov. 21, 2019. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 7, 8, 12, and 14 of ‘631 claim a SIRPα-4-1BBL fusion protein of SEQ ID NO: 1, which has 96.6% sequence identity to instant SEQ ID NO: 13 (as evidenced by US-16-473-631-1_pep__vs__US-17-258-170-13_pep__align), and comprises instant SEQ ID NO: 24 and instant SEQ ID NO: 3. 
	Thus, the claimed subject matter of claims 1, 4, 7, 8, 12, and 14 of ‘631 meets the limitations of instant claims 1, 4, 9, 14, 22, and 24, representing an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Summary of Claims: Claims 1, 4, 9, 11, 14, 21, 22, 24, and 26 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658